Citation Nr: 0627997	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) in excess of 10 percent.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Pittsburgh, Pennsylvania.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); and chronic sleep 
impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
higher, are met for PTSD, effective January 20, 2004.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with an April 2004 letter sent to 
the veteran prior to the initial grant of service connection 
for PTSD.  This letter, while explaining the evidence and 
information necessary to substantiate a claim of service 
connection, also explained that in order to substantiate a 
claim for an increased evaluation the evidence must document 
a worsening of the veteran's service-connected disability.  
It further explained that if the veteran provides information 
about the sources of evidence or information pertinent to the 
claim, to include records from other government agencies, 
employers, or private doctors, then VA would make reasonable 
efforts to obtain the records from the sources identified, 
but that he ultimately is responsible for substantiating his 
claim.  The Board notes that this letter was sent to the 
appellant prior to the September 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Finally, the April 2004 letter 
essentially notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because the veteran was awarded an effective 
date of January 20, 2004, the date of his original claim for 
service connection for PTSD.  See 38 C.F.R. § 3.400 (2005) 
(earliest effective date is the date of receipt of the 
claim).  Therefore, the issue of notice regarding the 
effective date is rendered moot.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA and private treatment records, as well as 
a VA examination requested by the RO.  The veteran did not 
report the existence of additional pertinent records despite 
appropriate, multiple notices that he may do so, including an 
October 2004 letter.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.

Analysis

Service connection was granted for PTSD in a September 2004 
rating decision, and the RO assigned an initial compensable 
disability rating of 10 percent, effective January 20, 2004, 
the date on which the original PTSD service connection claim 
was received.  The veteran contends that he is entitled to a 
higher initial evaluation for PTSD.  More specifically, the 
veteran claims that the current evaluation assigned for his 
disorder does not accurately reflect the severity of the 
symptomatology associated with that disability.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim in January 2004, if the evidence warrants.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also 38 
U.S.C.A. § 5110(a) (West 2002) (effective dates of 
compensation, in general, cannot be earlier than the date of 
the receipt of application for benefits).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) (general rating considerations; 
essentials of evaluative ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran is currently assigned a 10 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2005).

A. Entitlement to a rating in excess of 10 percent

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for his 
PTSD.  Specifically, the Board is of the opinion that a 30 
percent rating most closely approximates the veteran's 
impairment due to PTSD.

Important to a 30 percent disability evaluation of PTSD is 
evidence of a depressed mood, anxiety, and suspiciousness.  
The veteran's treatment records from the Morgantown Veterans 
Center (MVC), March 2004 VA outpatient psychiatric treatment 
notes, and the August 2004 VA examination report all indicate 
that the veteran reports feeling depressed.  Furthermore, the 
August 2004 VA examination indicates a diagnosis of major 
depressive disorder secondary to PTSD.  In addition to a 
depressed mood, the veteran's VA clinical records indicate 
the veteran has anxiety.  The January 2004 intake report from 
the MVC also notes that the veteran was observed as anxious, 
agitated, and restless.  Finally, there is evidence of record 
that the veteran displays suspiciousness.  The VA examination 
report indicates that the veteran reports symptoms of 
hypervigilance, although the examiner noted that his behavior 
did not rise to the level of paranoia.  Specifically, the 
veteran reported sleeping in the living room rather than the 
bedroom to be better prepared for an intruder.  He also 
reported sleeping with a gun nearby his pillow.

Another important criterion for a 30 percent disability 
rating is chronic sleep impairment.  An April 22, 2004, VA 
clinical record indicates that the veteran's nightly sleep is 
up to five hours from two with the help of medication.  An 
April 12, 2004, VA psychiatric note indicates the veteran 
reports nightmares and nighttime panic attacks.  There is 
also evidence that the veteran reported a sleeping problem in 
MVC treatment records.  The August 2004 VA examination report 
notes that the veteran reports war-related nightmares twice a 
week.  The report indicates that the veteran stated that he 
typically wakes from these nightmares sweating and scared.  
The examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 65.

The VA examination report also notes that the veteran 
reported having two panic attacks in the past.  Evidence of 
panic attacks (weekly or less often) is further supported by 
an April 12, 2004, VA psychiatric note, which also indicates 
nighttime panic attacks.

Based on the foregoing, the Board concludes that the veteran 
meets the criteria for a 30 percent disability rating 
throughout the appeal period.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

B. Entitlement to a disability evaluation in excess of 30 
percent

Although the veteran meets the criteria for a 30 percent 
evaluation, his PTSD symptoms are not severe enough to merit 
a rating in excess of 30 percent.

Throughout the appeal period, the veteran has not been found 
to have manifestations indicative of cognitive or thought 
impairment that could support a rating of 50 percent or 
higher.  Even as recently as the August 2004 VA examination, 
it was noted the veteran does not have delusions or a 
perceptual disorder; he is oriented in time, place, person, 
and memory functions were grossly intact.  These assessments 
are consistent with the January 2004 intake report from the 
MVC, which notes the veteran is oriented in time, place, and 
person, has normal memory functions, and reports fair, and 
not impaired, judgment.  No professional indicates the 
veteran had difficulty with communication or that any 
professional could not comprehend what the veteran had 
reported due to speech impairment.  Finally, there is no 
clinical evidence that the veteran experiences panic attacks 
more than once a week.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, the veteran reported 
being in a twenty-two year relationship with a woman in the 
August 2004 VA examination.  He also reported that he has a 
few close friends.  Although the veteran contends that he has 
difficulty trusting others, and feels that the evidence 
demonstrates that he has an inability to establish and 
maintain relationships, which is more consistent with a 70 
percent disability evaluation, the Board finds that a twenty-
two year relationship does not support such a conclusion.  
Rather, the evidence suggests an ability to engage in 
effective social interaction.  Additionally, the veteran 
reported that, although now retired, he held employment with 
the same company for thirty-two years.  Again, this evidence 
of steady employment tends to suggest that the veteran can 
maintain work relationships.  The August 2004 VA examiner 
similarly concluded that the veteran's employability did not 
appear to be significantly hampered by his PTSD symptoms, and 
that he was, in fact, employable.  Therefore, the Board finds 
that although the veteran reports difficulty with social and 
work relationships, the impairment is not significant enough 
to warrant a 50 percent rating or higher.

Higher ratings take also into account the ability to attend 
to basic personal appearance and hygiene.  However, the 
August 2004 VA examiner noted that the veteran's appearance 
was good, and that the veteran reported an ability to attend 
to basic grooming and hygiene needs.

The Board notes that the August 2004 VA examiner noted a 
diagnosis of PTSD, moderate in intensity.  Although the VA 
examiner's use of this descriptive language is not altogether 
dispositive of the rating to be assigned, it is nevertheless 
probative evidence to be considered in making this important 
determination.  See 38 C.F.R. §§ 4.2, 4.6.  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social or 
occupational functioning.  Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  The examiner assigned a 
GAF of 65, which also weighs against an evaluation greater 
than 30 percent.

Based on the foregoing, the Board concludes that a rating in 
excess of 30 percent is not warranted, and that a 30 percent 
rating most closely approximates the veteran's impairment due 
to PTSD.

ORDER

A 30 percent disability evaluation is granted for PTSD, 
effective January 20, 2004.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


